Citation Nr: 0502845	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971.  He also had service with the Florida Army National 
Guard from November 1981 to April 1986.  He died in April 
1986.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified before the undersigned at a Travel 
Board hearing in September 2001.  A transcript of that 
hearing is associated with the claims folder.  

The Board notes that the December 1998 rating decision also 
denied benefits on two other claims.  However, during the 
Travel Board hearing, the appellant and her representative 
specified that the issue set forth above was the only issue 
she wished to pursue on appeal.  

The Board issued a decision in July 2002 in which it denied 
service connection for the cause of the veteran's death.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, in a March 2003 Order, the Court vacated the Board 
decision and remanded the case to the Board for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  

In August 2003, the Board remanded the appeal to the RO for 
additional action.  The case has now returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The official death certificate shows that the veteran 
died in April 1986.  The cause of death, determined by 
autopsy, was cardiac ventricular fibrillation due to coronary 
atherosclerosis and fatty metamorphosis of the liver.

3.  The veteran was not on active duty for training or 
inactive duty training at the time of his death.

4.  The veteran had no service-connected disability at the 
time of his death.

5.  There is no competent evidence that establishes a 
relationship between the cause of the veteran's death and his 
periods of service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  
38 U.S.C.A. §§ 101, 1101, 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Generally, the death of a veteran is 
service connected if the death resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty 
in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Some chronic diseases, including arteriosclerosis, 
are presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  
  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The appellant is seeking service connection for the cause of 
the veteran's death.  The death certificate and the autopsy 
report reflect that the veteran died in April 1986 due to 
cardiac ventricular fibrillation due to coronary 
atherosclerosis and fatty metamorphosis of the liver.  At the 
time of his death, he had no service-connected disability.

During the December 2000 personal hearing held at the RO, the 
appellant testified that the training the veteran did during 
his April 1986 ACDUTRA caused his death.  She testified that 
when the veteran came back from the training he complained 
about chest pains and said that he was tired.  She also said 
that just prior the veteran had complained of chest pain, but 
went on to camp anyway.  The appellant maintained that the 
veteran had not been released from active duty and that he 
was supposed to be released the weekend following summer 
camp.  See RO Hearing Transcript pp. 2-4.

At the September 2001 Travel Board hearing, the appellant 
testified that the condition that caused the veteran's death 
had its onset during his active service in the Army.  She 
also testified that the only medical condition that she was 
aware that the veteran had between 1971 and 1986 was 
hemorrhoids.  See Travel Board Hearing Transcript pp. 4-5.  
The appellant said that the veteran was still on active duty 
on the day he died and that he had not gone on sick call 
during summer camp.  See Travel Board Hearing Transcript pp. 
7-9.

Duty Status at Time of Veteran's Death

Review of the veteran's Florida National Guard personnel 
records indicates that the veteran was on ACDUTRA for 
approximately two weeks per year of his National Guard 
membership, as well as one weekend per month of INACDUTRA.  
The veteran had a verified period of active duty for training 
with the Florida National Guard from Saturday April 5, 1986 
to Saturday April 19, 1986.  The National Guard records 
indicate that he was not on any ACDUTRA thereafter.  A DD 
Form 1300, Report of Casualty, dated in May 1986, indicates 
that the veteran was "not in a duty status" on the day of 
his death.

Furthermore, a January 2001 letter from the colonel in charge 
of the Florida National Guard personnel section states that 
the veteran was released from Annual Training on April 19, 
1986, and that he was on INACDUTRA for drill on Sunday April 
20, 1986.  The colonel also stated that the DA Form 1379, 
Unit Record of Reserve Training for April 1986, reflects that 
Annual Training was conducted for the veteran's unit between 
the 5th and the 19th of that month.  Similarly, in a 
September 2002 letter from the Office of the Adjutant General 
indicates that the veteran was not in a duty status at the 
time of his death.  Findings by a United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
See also Dacoron v. Brown, 4 Vet. App. 115 (1993).

In addition, the evidence of record includes written 
statements from four of the veteran's National Guard 
colleagues.  Two of the statements indicate that the veteran 
passed away "shortly after annual training" and "shortly 
after summer camp."  Two other statements indicate that the 
individuals attended annual training at Camp Blanding with 
the veteran from April 5th to April 26th of 1986.  However, 
the statements are not corroborated by Florida National Guard 
records, which indicated that the annual training extended 
from Saturday April 5, 1986 to Saturday April 19, 1986.

Based on the above evidence, the Board finds that the veteran 
was not on ACDUTRA or INACDUTRA on the day that he died.  
While the appellant believes that the veteran was still on 
active status, none of the military records in evidence 
supports her contention.  These findings are binding on VA. 
Id.  Furthermore, two of the four third-party statements of 
record also place the veteran's death after their annual 
training had been completed.  Accordingly, the Board finds 
that the veteran was not on ACDUTRA or INACDUTRA at the time 
of his death.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

Disability Incurred or Aggravated in Service

The appellant could still establish entitlement to the 
benefit sought based on the veteran's active service.  The 
Board acknowledges the written statements of the appellant 
and her representative, as well as her testimony at the 
Travel Board hearing, that the veteran's fatal cardiac 
ventricular fibrillation and/or the underlying coronary 
atherosclerosis and fatty metamorphosis of the liver were 
causally connected to the veteran's active service.  However, 
this evidence is not probative as there is no evidence in the 
record that the appellant or her representative have any 
medical knowledge or expertise to render such an opinion.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Review of the record reveals that neither the veteran's Army 
service medical records nor his National Guard medical 
records reflect any definitive finding diagnostic of heart 
disease or liver disease.  The appellant testified that the 
only medical treatment the veteran received between 1971 and 
1986 was for hemorrhoids.  Additionally, the cardiac and 
hepatic disorders were not diagnosed until autopsy, many 
years after service, such that the presumption of in-service 
incurrence for chronic disease is not for application.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Moreover, the appellant has not submitted, nor 
does the record otherwise contain, any competent medical 
evidence that relates the cardiac ventricular fibrillation 
and/or the underlying coronary atherosclerosis and fatty 
metamorphosis of the liver to the veteran's service.  Boyer, 
210 F.3d at 1353.  Similarly, there is competent medical 
evidence of record that demonstrates that any aspect of the 
veteran's April 1986 ACDUTRA or INACDUTRA was involved in, 
contributed to, or hastened the veteran's death. Id.  Thus, 
the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

VCAA

The VCAA, mentioned above, was enacted in November 2000, 
during the course of this appeal.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004) (regulations promulgated to 
implement the statutory changes).  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.    

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a February 2004 letter, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained what evidence VA was responsible for obtaining 
or assisting the appellant in obtaining and what evidence and 
information she was responsible to provide.  In addition, the 
October 2004 supplemental statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that a recent Court decision states that 
VCAA notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO received and 
adjudicated the instant claim in 1998, years before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  In this case, in compliance with Pelegrini, the February 
2004 VCAA letter to the appellant asked her to provide the RO 
with any evidence or information she had pertaining to the 
appeal.    

With respect to the duty to assist, the claims folder 
contains the veteran's Army service medical records and 
records from the Florida Army National Guard, copies of the 
veteran's death certificate and autopsy report, and 
transcripts from the appellant's personal hearing in December 
2000 and Travel Board hearing in September 2001.  The 
appellant has submitted personal written statements, as well 
as statements from several of the veteran's colleagues in the 
National Guard, and copies of correspondence to and from 
National Guard personnel.  She has not identified any 
relevant VA treatment the veteran had or identified or 
authorized the release of any private medical records.  There 
is no indication that any pertinent evidence remains 
outstanding.  The Board is therefore satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the previous remand.  See Stegall, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied. 




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


